DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration/Affidavit under 37 C.F.R. 1.132
The affidavit under 37 CFR 1.132 filed 4/26/2021 is insufficient to overcome the rejection as set forth in the last Office action because it is untimely.
Referring to MPEP 716.01(A):
Affidavits and declarations submitted under 37 CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection,
(3) after final rejection , but before or on the same date of filing an appeal, upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e); or
(4) after the prosecution is closed (e.g., after a final rejection, after appeal, or after allowance) if applicant files the affidavit or other evidence with a request for continued examination (RCE) under 37 CFR 1.114 in a utility or plant application filed on or after June 8, 1995; or a continued prosecution application (CPA) under 37 CFR 1.53(d) in a design application.
In this case, the affidavit is not filed according to any of time periods (1) (it is not before a final rejection), (2) (there is a final rejection for tis application), or 4 (no RCE filed). Thus, only time period (3) applies. However, Applicant has not provided a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e) (there does not appear to be any such statement on the record). For example, the independent claims filed 2/5/2021 are substantially identical to those filed 10/19/2020. The same affidavit and arguments could 

Response to Arguments
Despite the above, the examiner does not find the arguments presented convincing to withdraw the rejection. Many of the arguments presented are similar to those presented previously by Applicant and already addressed by the examiner. The affidavit is essentially based upon opinions and does not present factual evidence in support of these opinions, nor are all arguments commensurate in scope with the claims.
The examiner is not proposing to modify the tank body 4 of Yoakim to be removable for its mobile use as a heated beverage container, nor do the claims require removability for this purpose. Instead, as noted in previous remarks, Daugherty teaches making a tank body removable with a lid for the purpose of maintenance and cleaning of the tank body itself, for example, which is a completely separate and independent function from the mobility of the mobile liquid tank overall. The motivations for such a modification are derived directly from the prior art and thus cannot be construed as improper hindsight.
Modification by Daugherty would at most require re-routing a couple of wires from the bottom to the top of the tank body 4, which would appear to be a relatively simple modification. This would also be separate from any connections involving the docking portion 61. It is unclear from Applicant's arguments how this would comprise a "substantial reconstruction" of Yoakim. The examiner submits that the proposed modification would not change the basic principle of operation of Yoakim (i.e. the heating elements 80/81 of Yoakim would receive power regardless of the specific wiring route) and would require only minor rearrangement of some basic elements, said arrangement already being shown in Daugherty (i.e. wires passing through a removable lid). The structure and operation of Yoakim and Daugherty are not at odds with one another. See MPEP 2143 VI.
Applicant has not adequately described what "significant modification" would be required. The heating elements and overall structure of the tank body could remain substantially unchanged. As noted above, the wires could simply be re-routed and a lid added to the tank body as taught by Yoakim. The functionality of Yoakim would remain substantially unchanged, except for the new ability to remove the tank body 4 for maintenance and cleaning.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726